Citation Nr: 0519723	
Decision Date: 07/20/05    Archive Date: 08/03/05

DOCKET NO.  95-10 224	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Winston-Salem, North Carolina



THE ISSUES

1.  Entitlement to service connection for a claimed headache 
disorder.  

2.  Entitlement to service connection for claimed heart 
palpitations.  

3.  Entitlement to service connection for a claimed bilateral 
knee disorder.  

4.  Entitlement to an initial rating in excess of 20 percent 
for the service-connected seizure disorder.  



REPRESENTATION

Veteran represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

C. Kedem, Counsel



INTRODUCTION

The veteran retired from military service in March 1994 after 
more than 22 years of active duty service.  

This case initially came to the Board of Veterans' Appeals 
(Board) on appeal from an October 1994 rating decision by the 
RO.  

In connection with this appeal, the veteran requested a 
personal hearing before a Veterans Law Judge at the RO.  She 
withdrew her hearing request in March 2003.  

Accordingly, the Board will proceed with consideration of the 
veteran's claim based on the evidence of record, as she has 
requested.  See 38 C.F.R. § 20.704(e) (2004).  

During the long course of this appeal, the RO assigned 
increased disability ratings to the veteran's service-
connected seizure disorder on two separate occasions.  

Although each increase represents a grant of benefits, a 
decision awarding a higher rating, but less that the maximum 
available benefit does not abrogate the pending appeal.  AB 
v. Brown, 6 Vet. App. 35, 38 (1993).  Thus, this matter 
continues before the Board.  

In August 1996 and December 2003, the Board remanded the 
matters on appeal to the RO for further development of the 
record.  




FINDINGS OF FACT

1.  The veteran failed to report for scheduled VA 
examinations without explanation in June 2004.  

2.  The veteran currently is not shown to suffer from a 
headache disability due to any event or incident of service.  

3.  The veteran currently is not shown to suffer disability 
manifested by heart palpitations due to any event or incident 
of service.  

4.  The veteran currently is not show to suffer from a 
bilateral knee disability due to any event or incident of 
service; nor is any shown to have been caused or aggravated 
by service-connected disability.  

5.  The service-connected epilepsy is not to be manifested by 
a disability picture of more than at least one major seizure 
in the last two years or at least two minor seizures in the 
last six months.  



CONCLUSIONS OF LAW

1.  The veteran is not shown to have a headache disability 
due to disease or injury that was incurred in or aggravated 
by the active service; nor may any be presumed to have been 
incurred in service.  38 U.S.C.A. §§ 1110, 1131, 1153, 5107, 
7104 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.306, 3.307, 
3.309, 3.655 (2004).  

2.  The veteran is not shown to have a disability manifested 
by heart palpitations due to disease or injury that was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§ 1110, 1131, 5107, 7104 (West 2002); 38 C.F.R. §§ 3.102, 
3.303, 3.655 (2004).  

3.  The veteran is not shown to have a bilateral knee 
disability due to disease or injury that was incurred in or 
aggravated by active service; nor is any proximately due to 
or the result of service-connected disability.  38 U.S.C.A. 
§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 
3.310, 3.655 (2004)  

4.  The criteria for the assignment of an increased rating in 
excess of 20 percent for the service-connected epilepsy are 
not met.  38 C.F.R. § 3.655 (2004).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), now codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2002).  

VCAA provides that the Secretary of VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for benefits unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  38 U.S.C.A. § 5103A.  

The Secretary may defer providing assistance pending the 
submission by the claimant of essential information missing 
from the application.  Id.  

VCAA also contains provisions regarding the scope of notice 
to which those seeking VA benefits are entitled.  38 U.S.C.A. 
§ 5103.  

Having reviewed the complete record, the Board notes that the 
veteran's claims must be decided based on the evidence that 
is of record, as will be discussed hereinbelow.  The Board is 
unaware of, and the veteran has not identified, any 
additional evidence which is necessary to make an informed 
decision on these issues.  

The veteran and her representative, moreover, have been 
accorded ample opportunity to present evidence and argument 
on her behalf, including presenting testimony at a personal 
hearing before a Veterans Law Judge.  As stated above, the 
veteran withdrew her hearing request.  

Further, by the July 2001 and May 2004 letters, the 
Statements of the Case, and the Supplemental Statements of 
the Case, the veteran and her representative have been 
notified of the evidence needed to establish the benefits 
sought, and she has been advised via the letters and November 
2004 Supplemental Statement of the Case regarding her and 
VA's respective responsibilities as to obtaining that 
evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  

The Board notes that seeking further development of the case 
would serve no useful purpose.  Soyini v. Derwinski, 1 Vet. 
App. 540 (1991) (strict adherence to requirements in the law 
does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran should be avoided).  

VA has satisfied, as far as practicably possible, the notice, 
assistance, and other requirements of VCAA, and any further 
action would only serve to burden VA with no foreseeable 
benefits flowing to the veteran.  


Factual Background 

On entry into service, the veteran reported having monthly 
headaches.  All systems were found to be normal on pre-
enlistment medical examination.  In April and July 1972, she 
again complained of headaches with blurred vision and nausea.  

In January 1973, the veteran reported having occasional heart 
palpitations.  The diagnosis was that of probable anxiety.  
On January 1973 X-ray study, no significant abnormalities of 
the heart were seen.  The bony structures and soft tissues of 
the skull and head were normal.  

In February 1973, cardiac anxiety was diagnosed following 
reports of palpitations.  On examination the veteran's chest 
was clear.  In April 1973, she complained of having migraine 
headaches.  

In May 1976, the veteran reported a history of headaches 
since the age of 10.  Vascular headaches were diagnosed.  A 
July 1978 X-ray study of the skull revealed normal results.  

In July 1979, the veteran complained of having right knee 
pain.  Right knee arthralgia was diagnosed.  

In February 1981, the veteran stated that she experienced 
migraines approximately once a week and that her headaches 
were usually induced by stress.  In September 1981, the 
veteran indicated that she had suffered from headaches since 
the age of 15.  Severe tension headaches versus migraines 
were diagnosed.  

In June 1989, the veteran sought treatment for bilateral knee 
pain.  

On October 1993 report of medical history, the veteran 
marked, in pertinent part, swollen or painful joints, 
frequent or severe headaches, and palpitation or pounding of 
the heart.  

The October 1993 service retirement medical examination 
report reflected, in pertinent part, migraine headaches.  The 
heart was found to be normal, and no disorders of the knees 
were mentioned.  

On September 1994 VA general medical examination, the 
examiner diagnosed a history of heart palpitations with 
fainting and dizzy spells and bilateral arthralgia of the 
knees without X-ray evidence of disease.  

On September 1994 VA neuropsychiatric examination, the 
examiner diagnosed headaches without neurologic sequelae as 
well as syncope of unknown etiology.  

By September 1996 rating decision, the RO increased the 
service-connected bilateral pes planus evaluation to 30 
percent and her evaluation for syncope to 10 percent.  Both 
ratings became effective on April 1, 1994.  

On May 1997 VA examination, the veteran complained of having 
bilateral knee pain and swelling.  An examination of the 
knees was unremarkable with the exception of a little 
sensitivity.  

The veteran's gait was normal, there was no evidence of 
instability, and she could squat to the floor and rise with 
no apparent difficulty.  The examiner diagnosed arthralgia of 
both knees and indicated that radiologic evidence reflected a 
loose body in the left knee.  

On May 1997 VA heart examination, the veteran reported that 
her heart palpitations were unrelated to her episodes of 
syncope.  On objective examination, heart rhythm was regular 
and pulse was adequate.  

The examiner diagnosed a history of palpitations.  The 
examiner suggested further study by a better equipped medical 
facility.  A May 1997 X-ray study revealed a normal heart.  

On May 1997 VA neurologic examination, the examiner diagnosed 
headaches, muscle tension versus migraine, neurologically 
negative.  

On September 2002 VA examination of the knees, the examiner 
diagnosed occasional intermittent patellofemoral symptoms in 
both knees.  

The VA examiner opined that the veteran's bilateral knee 
disorder was unrelated to her service-connected bilateral pes 
planus.  Furthermore, he opined that the veteran's bilateral 
patellofemoral symptoms were not aggravated by her service-
connected bilateral pes planus.  

Finally, the examiner opined that the veteran's bilateral 
patellofemoral symptoms were unrelated to service.  The 
examiner further indicated that unlike a previous diagnosis, 
the veteran did not suffer from osteoarthritis of the knees.  

The examiner stated that such might have been a tenable 
diagnosis at the time, but no longer was, as radiologic 
evidence did not indicate osteoarthritis of the knees.  

A September 2002 X-ray studies of the right and left knees 
each indicated no acute process or interval change with 
negative soft tissues.  

In December 2003, the Board remanded this case for further 
action to include the scheduling of VA medical examinations 
related to the veteran's claims.  

The medical examinations were set to take place in May 2004.  
The veteran failed to report for the examinations without 
supplying a reason for not appearing.  


Pertinent Law and Regulations 

Service connection will be granted if it is shown that the 
veteran suffers from disability resulting from an injury 
suffered or disease contracted in line of duty, or for 
aggravation of a preexisting injury suffered or disease 
contracted in line of duty, in the active military, naval, or 
air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

That an injury occurred in service alone is not enough; there 
must be chronic disability resulting from that injury.  If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity.  
38 C.F.R. § 3.303(b).  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A pre-existing injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(a).  It is the Secretary's burden to rebut the 
presumption of in-service aggravation.  See Laposky v. Brown, 
4 Vet. App. 331, 334 (1993).  

Aggravation may not be conceded where the disability 
underwent no increase in severity during service on the basis 
of all the evidence of record pertaining to the 
manifestations of the disability prior to, during, and 
subsequent to service.  38 U.S.C.A. § 1153; 38 C.F.R. § 
3.306(b); Falzone v. Brown, 8 Vet. App. 398, 402 (1995).  
Temporary or intermittent flare-ups of a preexisting injury 
or disease are not sufficient to be considered "aggravation 
in service" unless the underlying condition, as contrasted 
with symptoms, has worsened.  See Hunt v. Derwinski, 1 Vet. 
App. 292, 297 (1991).  

Additionally, disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  38 C.F.R. § 3.310.  The Board also notes 
that secondary service connection on the basis of aggravation 
is permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service-
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

A claim of service connection for a disability must be 
accompanied by medical evidence establishing that the 
claimant currently has a claimed disability. Absent proof of 
a present disability, there can be no valid claim.  See, 
e.g., Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (38 
U.S.C. § 1110 requires current symptomatology at the time the 
claim is filed in order for a veteran to be entitled to 
compensation); Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997) (38 U.S.C. § 1131 requires the existence of a present 
disability for VA compensation purposes).  

Although the appellant may testify as to symptoms he 
perceives to be manifestations of disability, the question of 
whether a chronic disability is currently present is one 
which requires skill in diagnosis, and questions involving 
diagnostic skills must be made by medical experts.  See 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  

When a claimant fails to report for an examination scheduled 
in conjunction with an original compensation claim, the claim 
shall be rated based on the evidence of record.  When the 
examination was scheduled in conjunction with any other 
original claim, a reopened claim for a benefit which was 
previously disallowed, or a claim for increase, the claim 
shall be denied.  

Examples of "good cause" include, but are not limited to, the 
illness or hospitalization of the claimant, death of an 
immediate family member, etc.  See 38 C.F.R. § 3.655; see 
also Engelke v. Gober, 10 Vet. App. 396, 399 (1997); Ashley 
v. Derwinski, 2 Vet. App. 307, 311 (1992).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given the claimant.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990); 38 C.F.R. §§ 3.102, 4.3.  

When the positive and negative evidence as to a veteran's 
claim are in approximate balance, thereby creating a 
reasonable doubt as to the merits of a claim, the veteran 
prevails.  Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  

If the Board determines that the preponderance of the 
evidence is against the claim, it has necessarily found that 
the evidence is not in approximate balance, and the benefit 
of the doubt rule is inapplicable.  Id. at 1365.  



Analysis

Service connection headaches 

Because the veteran failed to report for her scheduled VA 
examination in May 2004 without a showing a good cause, this 
issue must be decided based on the evidence of record.  
38 C.F.R. § 3.655.  

Here, the veteran is shown to have reported having headaches 
on entry into service.  During service, she asserted 
alternately that her headaches had their onset at age 10 and 
age 15.  Regardless of age of onset, it is clear that, in 
some form, her headaches predated service.  She also was 
treated for headache manifestations while on active duty.  

However, the Board finds that the competent evidence of 
record does not serve to establish that the veteran currently 
is suffering from a separately ratable headache disability 
due to disease or injury that was incurred in or aggravated 
by her active service.  

Accordingly, absent such evidence, the claim of service 
connection for headaches must be denied.  


Service connection for a disability manifested by heart 
palpitations

Because the veteran failed to report for her scheduled VA 
examination in May 2004 without a showing a good cause, this 
issue will be decided based on the evidence of record.  
38 C.F.R. § 3.655.  

The Board finds that service connection for a disability 
manifested by heart palpitations cannot be granted given the 
current evidentiary record.  The Board acknowledges that the 
veteran complained of heart palpitations on several occasions 
in service.  Such palpitations appear to have been associated 
with anxiety.  

Nonetheless, the veteran's heart has consistently been found 
to be normal, and no heart disease has been diagnosed.  The 
evidence does not reflect a medical opinion that heart 
palpitations represent a current disability that is related 
to service.  See38 C.F.R. § 3.303.  

As such a basis has not been presented, service connection 
for heart palpitations must be denied.  


Service connection for a bilateral knee disability 

The veteran did complain of bilateral knee pain in service.  
She continued to voice such complaints after service.  At one 
time, abnormalities of the knees were seen via X-ray study.  

The latest evidence, that is that contained in the September 
2002 VA orthopedic examination report and the associated 
radiologic data, presumably most accurately depicts the 
current state of the veteran's knees.  

This evidence reflects no objective bilateral knee disorder.  
Absent a present disability, service connection for a 
bilateral knee disability cannot be granted.  38 C.F.R. 
§ 3.303; Gilpin, supra; Degmetich, supra.  

In any event, the VA examiner opined that the veteran's 
bilateral patellofemoral syndrome was unrelated to service.  

Moreover, service connection for the claimed bilateral knee 
disability cannot be granted as secondary to the veteran's 
service-connected bilateral pes planus as the VA examiner 
opined that a knee disorder was not caused or aggravated by 
her service-connected bilateral pes planus.  See 38 C.F.R. 
§ 3.310; Allen, supra.  

Accordingly, given the evidence of record, service connection 
for a bilateral knee disorder must be denied.  


Increased rating for a seizure disorder

The veteran did not supply a reason for his failure to report 
for May 2004 VA medical examination scheduled in conjunction 
with her claim for increase.  As good cause for failing to 
appear for a VA medical examination scheduled in connection 
with a claim for increase has not been shown, the veteran's 
claim must be decided based on the evidence that is of 
record.  38 C.F.R. § 3.655.  

A view of the competent does serve to show that the veteran 
is experiencing more than at least one major seizure in the 
last two years or at least two minor seizures in the last six 
months.  Absent evidence of a greater level of impairment, an 
increased rating higher than 20 percent is not for 
application for the service-connected seizure disorder in 
this case.  



ORDER

Service connection for a headache disorder is denied.  

Service connection for heart palpitations is denied.  

Service connection for a bilateral knee disorder is denied.  

An increased rating in excess of 20 percent for the service-
connected seizure disorder is denied.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


